Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Frederick Williams, Appellant                            Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 42109-
No. 06-13-00062-CR          v.                           B). Memorandum Opinion delivered by
                                                         Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Moseley participating.




       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the correct
offense for which Williams was convicted as possession of less than one gram of a controlled substance.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Frederick Williams, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED OCTOBER 18, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk